CARR, Presiding Judge.
The accused was charged and convicted for possessing illegal whiskey.
The defendant did not request the general affirmative charge, nor did she file a motion for a new trial. In this state of the record we are precluded from determining whether the evidence is sufficient to sustain the judgment of conviction. Gaut v. State, 36 Ala.App. 365, 56 So.2d 120.
On cross examination one of the State’s witnesses was asked if when he went to the appellant’s home he had searched any *268house in that neighborhood. The court sustained the solicitor’s objection.
This related to a matter that was not material. Even so, just following the question the witness was asked: “Did you search Mrs. Mamie Potts house around there?” ¡He answered: “I don’t think so.”
This is the only question which is presented for our review by the record.
The Attorney General has filed a motion to strike the transcription of the testimony. We will pretermit any response to this matter.
The judgment below is ordered affirmed
Affirmed.